cca_2016011211034510 id uilc number release date from sent tuesday date am to cc bcc subject re statute_of_limitations re sec_6676 civil penalty imposed for filing a claim_for_refund in an excessive_amount without reasonable basis hi ------ you submitted a question concerning the appropriate form for use in extending the statute_of_limitations on assessment of the sec_6676 penalty in situations where the penalty is subject_to deficiency procedures we intended to respond to the question by reviewing and revising the memo drafted by subject matter expert ----------------------------- ------ however an intervening statutory change has made the question moot in 141_tc_376 the tax_court considered whether the disallowance of refundable credits listed in sec_6211 could give rise to an underpayment as defined in sec_6664 the tax_court held in that case that disallowed refundable credits must be taken in to account when determining the amount shown as tax on a return but that the amount shown as tax cannot be reduced below zero as a result of disallowed refundable credits the rand holding created a situation in which the disallowance of a refundable_credit gave rise to a deficiency as defined in sec_6211 but not an underpayment as defined in sec_6664 furthermore because no underpayment would arise from the disallowance of refundable credits the penalties under sec_6662 sec_6662a and sec_6663 were inapplicable to disallowed refundable credits and the sec_6676 penalty on erroneous claims for refund_or_credit was applicable instead in determining whether a given penalty is subject_to deficiency procedures the tax_court has applied a rule that when a penalty is dependent on the determination_of_a_deficiency then that penalty is subject_to deficiency procedures when a penalty is not dependent on the determination_of_a_deficiency then the penalty is not subject_to deficiency procedures see 133_tc_424 prior to the recent statutory change the sec_6676 penalty was dependent on the determination_of_a_deficiency in only one circumstance when asserted with respect to the disallowance of a refundable_credit the disallowance of a refundable_credit on an original tax_return would give rise to a deficiency but not an underpayment such that the sec_6676 penalty could apply any sec_6676 penalty asserted with respect to the disallowed refundable_credit was dependent on the existence of a deficiency if the taxpayer correctly claimed the refundable_credit there would be no deficiency and accordingly there would be no excessive claim to which the sec_6676 penalty could apply if on the other hand the taxpayer did erroneously claim the refundable_credit a deficiency would arise and the sec_6676 penalty could apply because the sec_6676 penalty was under these circumstances dependent on the determination_of_a_deficiency deficiency procedures were applicable_section a of the path act pub l in effect overrules rand and amends sec_6664 of the code to provide that a rule similar to the rule_of sec_6211 shall apply for the purposes of this subsection under sec_6664 as amended disallowed refundable credits must be taken into account when determining the amount shown as tax on the return and can reduce below zero the amount of tax_shown_on_the_return this change eliminates the discrepancy created by rand between how refundable credits are taken into account in calculating a deficiency under sec_6211 and how they are taken into account in calculating an underpayment under sec_6664 as a result of this change in calculating the amount of an underpayment disallowed refundable credits claimed on an original return will no longer be subject_to penalty under sec_6676 but will instead be subject_to penalty under sec_6662 sec_6662a and sec_6663 this change also eliminates situations where determination of the sec_6676 penalty is dependent on the determination_of_a_deficiency sec_6664 as revised is effective with respect to all returns filed after date and with respect to returns filed on or before date for which the sec_6501 statute_of_limitations on assessment had not yet expired as of that date because there are no longer any situations where the sec_6676 penalty is subject_to deficiency procedures the question posed by ------------------memo is moot moving forward the form 872-ec can continue to be used to extend the statute_of_limitations on assessment of the sec_6676 penalty if you have any questions or would like to discuss these issues further just let me know best ---------
